DETAILED ACTION

The applicant amended claims 1, 13, and 20 in the amendment received on 08-09-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ERHART et al. (US 20120011208 A1) in view of Berner et al. (US9176945 B1) in view of Patil et al. (US 20130212190 A1).

With respect to claim 1, ERHART teaches monitoring, via an email server, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying regular expressions within each message, (i.e., section 0022 teaches a communication monitor; teaches a communication analyzer; section 0013 teaches server; abstract teaches email; section 0023 teaches analyzing incoming messages to determine based on words, phrases, context and the like the users temperament in order to determine how to response; section 0031 teaches normalizing  compiling, via the email server, a message template associated with the second user based on said identified regular expressions, said message template comprising information dictating how subsequent messages from said first user to said second user are to be formatted, (i.e., section 0022 teaches using a communication templet based on prior and current interactions; section 0023 also teaches using historic data to create a response based on a computed score that is used to determine future interactions with user based on his perceived temperament).  ERHART teaches monitoring, via the email server, a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis that said first user is currently drafting a new message to said second user, (i.e., section 0023 and 0024 teaches monitoring email and determines when a response or a draft email is being created).  ERHART teaches to apply the complied message template to each entered character prior to the transmittal of the new message such that the new message is modified into a format conforming to the message template, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use; section 0022 teaches content or content  communicating, via the email server over the network, said formatted message to said second user, (i.e., section 0028 teaches sending communication). ERHART teaches said communication causing said formatted message to be displayed on a device of the second user according to said formatting, (i.e., abstract teaches displaying formatting). ERHART discloses the claimed subject matter as discussed above except automatically formatting, via the email server prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template; Said compiling of the message template occurring prior to drafting of a new message.  However Berner teaches, automatically formatting, via the email server prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template, (i.e., Fig. 5 and col. 6 lines 27-41 teaches in real time template use; col. 6, lines 6-20 teaches that the templates can be selected based on keywords including sender (identifier of second user)…). Berner teaches Said compiling of the message template occurring prior to drafting of a new message, (i.e., figure 5; col. 6 lines 27-41 teaches templates are created prior to being put in production; also teaches updating templates in real time) in order for template related to the one or more key words is determined (abstract).  Therefore, based on ERHART in view of Berner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Berner to the system of ERHART in order for template related to the one or more key words is determined.    ERHART and Berner disclose the claimed subject matter as discussed above except sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply.  However, Patil teaches sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply, (i.e., section 0057 teaches auto-fill suggested text while the user is typing characters) in order to provide intelligent predictive messaging (abstract).  Therefore, based on ERHART in view of Berner and further in view of Patil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Patil to the system of ERHART and Berner in order to provide intelligent predictive messaging.  wherein said message template is compiled based on said identified regular expressions occurring at a frequency satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use). With respect to claim 3, ERHART teaches determining that said communications to said second user are to be monitored when said communications comprise a plurality of messages being sent from the first user to the second user at a frequency satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use).With respect to claim 6, ERHART teaches wherein said regular expressions are selected from a group consisting of message settings, layout, message type, delivery instructions, content, content type, salutation, signature, language settings, font, font color and font type, (i.e., section 0022 teaches content or content type).wherein said regular expression comprises a sequence of data that forms a pattern within a message, (i.e., section 0023 teaches patterns within messages).With respect to claim 8, ERHART teaches wherein said monitoring said communications with said second user is based upon past message activity between said first user and said second user, (i.e., section 0022 teaches using a communication templet based on prior and current interactions). With respect to claim 9, ERHART teaches wherein said message template is based on continuously monitoring message activity from the first user to the second user to determine an updated format of messages, (i.e., section 0022 teaches using a communication templet based on prior and current interactions; section 0023 teaches patterns within messages a score is always changing based on communications).  With respect to claim 10, ERHART teaches communicating an alert to said first user upon said determination that the new message is addressed to said second user, wherein said alert enables said first user to confirm said formatting of said new message, (i.e., section 0029 teaches pop-up for user selection ).  wherein said monitoring comprises analyzing all outgoing messages sent from said first user in order to identify message templates for other users satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use).With respect to claim 13, the limitations of claim 1 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis..


Claims 4, 5, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ERHART et al. (US 20120011208 A1) in view of Berner et al. (US9176945 B1) ) in view of Patil et al. (US 20130212190 A1) and further in view of Mancarella et al. (US 20100017294 A1).

With respect to claim 4, ERHART, Berner and Patil disclose the claimed subject matter as discussed above except wherein said determination that said first user is drafting a new message to said second user is based upon said first user entering an identifier of the second user in said new message. However, Mancarella teaches wherein said determination that said first user is drafting a new message to said second user is based upon said first user entering an identifier of the second user in said new message, (i.e., section 0011 teaches software to determine recipient of email) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in 
With respect to claim 5, ERHART teaches storing said message template with said identifier of the second user in association with account information of said first user, (i.e., section 0022 and figure 2 teaches templates database and historic data database of user).  ERHART, Berner and Patil disclose the claimed subject matter as discussed above except upon said determination that said first user is drafting said new message to said second user, retrieving said message template for application to said new message.  However, Mancarella teaches upon said determination that said first user is drafting said new message to said second user, retrieving said message template for application to said new message, (i.e., section 0011 teaches software to determine recipient of email) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in order to in order to inserts electronic advertisements in outgoing email messages.

determining content associated with the formatted message, said content derived from message data associated with the formatted message; communicating said content to an advertisement platform for identification of an advertisement associated with said content; and communicating said identified advertisement to said second user for display in association with the display of the formatted message.  However, Mancarella teaches determining content associated with the formatted message, said content derived from message data associated with the formatted message; communicating said content to an advertisement platform for identification of an advertisement associated with said content; and communicating said identified advertisement to said second user for display in association with the display of the formatted message, (i.e., section 0011 teaches software to determine recipient of email and targeting advertising based on recipient and context) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in order to in order to inserts electronic advertisements in outgoing email messages.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447